Citation Nr: 0827343	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-05 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1965 to August 
1968, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).



FINDINGS OF FACT

1.  Personnel records show that the veteran served aboard the 
USS Harnett County from October 1967 to April 1968, and was 
intermediately stationed in Saigon, the Republic of Vietnam.  
The veteran is presumed to have been exposed to Agent Orange.

2.  The veteran's skin cancer, to include basal cell 
carcinoma, was not present during service and has not been 
shown by medical evidence to have been caused by any incident 
of service, including herbicide exposure.


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in service and may 
not be presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002), 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify 

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding the claim for service connection 
for skin cancer, the appellant was provided with notice in 
letters dated September 2005 and October 2005, which was 
prior to the February 2006 rating decision on appeal.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.

The aforementioned letters informed the veteran of what was 
necessary to substantiate his claims of service connection 
for skin cancer, what information and evidence he must 
submit, and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman, 
supra.

The Board acknowledges that the September 2005 and October 
2005 notification letters did not contain the specific 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's subsequent holding in 
Dingess/Hartmann, supra.  The Board also acknowledges that an 
error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103(a) is presumptively prejudicial and that in such a 
case the burden shifts to VA to demonstrate that the error 
was not prejudicial to the appellant. See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007). With respect to the 
claim for service connection for skin cancer, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.

Duty to Assist 

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining private and VA medical records identified by the 
veteran.  The Board notes that VA has not obtained a medical 
opinion to determine whether the veteran's skin cancer is due 
to service.  However, the Board concludes that a remand for 
an examination is unnecessary because there is sufficient 
competent medical evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the 
present case, there is nothing in the record, other than the 
veteran's own lay statements, that suggests a link between 
his skin cancer and military service.  As discussed below, 
the veteran's statements regarding a nexus are not competent, 
and, as such, the Board finds that the veteran has not 
presented evidence of all three McLendon elements.  
Therefore, VA is not required to provide him with a VA 
examination in conjunction with this claim.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claims for service connection for skin cancer 
and that adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal with respect to these issues is now ready 
to be considered on the merits.

Service Connection Claims - Generally 

The veteran asserts that his skin cancer is due to his 
presumed exposure to Agent Orange while serving in Vietnam.  
He contends that he developed basal cell carcinoma while in 
service, or shortly thereafter as a result of herbicide 
exposure.  As discussed below, the preponderance of the 
probative evidence is against this assertion, and the claim 
must be denied.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred during service if the disorder becomes disabling to 
a compensable degree within one year of the veteran's 
separation from active duty.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), malignant tumors 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such a disease must become manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of skin cancer within the 
applicable time period, the criteria for presumptive service 
connection for cancer on the basis of a chronic disease have 
not been satisfied. 

As to service connection on a direct basis, there is no 
evidence of a skin injury or disability incurring in service.  
The veteran's service medical records are devoid of any 
complaints or treatment for a skin disorder.  His August 1968 
separation examination report shows a normal clinical 
examination of the skin.  There is no record of any other 
diagnoses, complaints, or treatments in the SMRs.

By way of clinical history, the first pertinent post-service 
evidence of a skin disorder is not until 1980, nearly a 
decade after the veteran's separation from service.  In 
January 1980, the veteran was seen by a private dermatologist 
for treatment of actinic keratoses on his nose, forehead, and 
right forearm.  From 1980 to 2001, the veteran was treated on 
numerous occasions for various skin disorders, including 
actinic and serborrheic keratoses, warts, and basal cell 
carcinoma.  

It wasn't until March 1988, however, that the veteran was 
first treated for skin cancer.  At that time, the 
dermatologist excised and curetted basal cell carcinoma on 
his back.  Areas of basal cell carcinoma on the veteran's 
shoulders and left chest were also excised in 1991, 1995, 
1996, and 1997.  In May 2004, a private pathological surgical 
report reflected the removal of a benign cutaneous tumor on 
the veteran's abdomen.  There was no evidence of malignancy.  
Basal cell carcinoma was again removed from the veteran's 
right arm in April 2005.  In October 2005, the veteran was 
treated at a VA dermatology clinic for multiple actinic 
keratoses.  He noted a long history of actinic keratoses and 
basal cell carcinoma dating back to herbicide exposure in 
Vietnam.  He also acknowledged a family history of melanoma.  
A skin examination at that time revealed multiple actinic 
keratoses, but no new carcinomas. 

Notably, nearly 20 years had lapsed between the veteran's 
separation from service and the first diagnosis of basal cell 
carcinoma.  Evidence of such a prolonged period without 
apparent medical complaint weighs against the claim, and 
constitutes negative evidence tending to disprove the 
appellant's assertion his skin cancer manifested in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence," which tends to disprove the existence of an 
alleged fact); see also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  As such, the evidence does not support the claim 
based on continuity of symptomatology. See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Moreover, the veteran must still show, through competent 
medical evidence, that a nexus exists between his skin cancer 
and in-service events. Gregory v. Brown,        8 Vet. App. 
563 (1996).  The veteran asserts that basal cell carcinoma 
manifested in service or shortly thereafter as a result of 
herbicide exposure.  However, there are no medical opinions 
that support this assertion other than the veteran's own 
belief that this is so.  This is despite VA's notice to the 
veteran in various VCAA letters that there must be medical 
records or medical opinions that support a relationship 
between the disability being claimed and service.  The 
veteran's own belief of a relationship in this regard, 
without a supportive opinion from a physician, does not 
constitute the requisite medical evidence necessary to 
establish service connection.  This is because the veteran is 
a layman and without medical training or expertise in this 
medical area; he is not competent to render a medical 
opinion. See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since 
the veteran is unable to provide a competent medical opinion 
as to causation, and none of the treating or examining 
physicians have established a nexus between the veteran's 
skin cancer and active duty, the Board finds that the 
evidence provided does not support the claim on a direct 
basis.  

In as much as the veteran was not shown to have skin cancer 
during his period of recognized service or for many years 
thereafter, and because there is no competent medical 
evidence that supports his assertions of a nexus between his 
recognized period of service and skin cancer, his claim must 
be denied. 38 C.F.R. §§ 3.303.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision as to this service 
connection issue. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

Service Connection Due to Agent Orange Exposure

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a)(6)(iii).  Furthermore, the diseases listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively 
service connected if this requirement is met, even though 
there is no record of such disease during service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 72 Fed.Reg. 32395-407 
(June 12, 2007).

The Agent Orange Act of 1991 (PL 102-4) requires that the 
National Academy of Sciences (NAS) and the Secretary enter 
into an agreement for NAS to review, summarize, and make 
recommendations about diseases associated with exposure.  The 
NAS is required to submit a report on its activities every 
two years and, based on the findings contained in the report, 
the Secretary has to make decisions about presumptive service 
connection with diseases studied.

In this case, the veteran contends that he is entitled to 
presumptive service connection for skin cancer due to 
herbicide exposure.  However, skin cancer is not among the 
diseases the Secretary has determined is associated with 
Agent Orange exposure.  Further, based on the NAS Update 
report issued March 4, 2005, the Secretary specifically 
determined that skin cancer is among those conditions for 
which an association with Agent Orange exposure is not 
warranted.  In this case, skin cancer is not a qualifying 
disease under 38 C.F.R. § 3.309(e).  Accordingly, no further 
consideration is warranted on a presumptive basis as the 
preponderance of the probative evidence is against service 
connection secondary to presumed Agent Orange exposure. 38 
C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, 
however, which arose out of the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Public Law No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 
(1991), the United States Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation. Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  Thus, the presumption is not the sole method by 
which an applicant may show causation, and thereby establish 
service connection.

In this case, the veteran has not provided or cited the Board 
to any evidence that skin cancer should be included among the 
current Agent Orange-related diseases or disorders, or that 
his skin cancer is otherwise causally related to his presumed 
Agent Orange exposure. 38 C.F.R. § 3.309(e).  His own 
assertion that his skin cancer is secondary to his presumed 
exposure is not competent evidence, as there is no evidence 
that the veteran has any medical training.  As stated above, 
lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed. See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995).  Similarly, the statements submitted by the 
veteran's relatives in which they assert a causal connection 
between herbicide exposure and the veteran's skin cancer are 
not competent. See Statements from L. Guenther and Gayle 
Winton, dated November 2006.  Therefore, the lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish medical causation. See Espiritu. 

In as much as the veteran has been unable to establish direct 
causation, and because skin cancer is not recognized as a 
disease associated with Agent Orange exposure, there is no 
basis upon which to grant service connection.  Therefore, the 
preponderance of the probative evidence is against service 
connection for skin cancer as secondary to presumed Agent 
Orange exposure. 38 C.F.R. § 3.309(e).  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claims, however, the doctrine is not for 
application. Gilbert.





ORDER
Entitlement to service connection for skin cancer, secondary 
to presumed Agent Orange exposure, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


